[Cite as Disciplinary Counsel v. Lindon, 124 Ohio St. 3d 1217, 2010-Ohio-507.]




                         DISCIPLINARY COUNSEL v. LINDON.
[Cite as Disciplinary Counsel v. Lindon, 124 Ohio St. 3d 1217, 2010-Ohio-507.]
Attorneys at law — Reciprocal discipline from the Attorney Discipline Board of
        the State of Michigan — Public reprimand — Gov.Bar R. V(11)(F)(4).
  (No. 2009-2207 — Submitted January 8, 2010 — Decided January 15, 2010.)
               ON CERTIFIED ORDER of the Attorney Discipline Board
                        of the State of Michigan, No. 09-37-JC.
                                 __________________
        {¶ 1} This cause is pending before the Supreme Court of Ohio in
accordance with the reciprocal discipline provisions of Gov.Bar R. V(11)(F).
        {¶ 2} On December 8, 2009, relator, Disciplinary Counsel, filed with this
court a certified copy of an order of the Attorney Discipline Board of the State of
Michigan entered August 7, 2009, in Grievance Admr. v. Lindon, case No. 09-37-
JC, publicly reprimanding respondent on consent. On December 17, 2009, this
court ordered respondent to show cause why identical or comparable discipline
should not be imposed in this state. Respondent filed an answer to the show-
cause order. This cause was considered by the court and on consideration thereof,
        {¶ 3} It is ordered and adjudged by this court that pursuant to Gov.Bar R.
V(11)(F)(4), respondent, James Lee Lindon, Attorney Registration No. 0068842,
last known business address in Avon, Ohio, be publicly reprimanded.
        {¶ 4} It is further ordered, sua sponte, by the court that within 90 days of
the date of this order, respondent shall reimburse any amounts that have been
awarded against respondent by the Clients' Security Fund pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered, sua sponte, by the court that if, after the date of
this order, the Clients' Security Fund awards any amount against respondent
                             SUPREME COURT OF OHIO




pursuant to Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the
Clients' Security Fund within 90 days of the notice of the award.
       {¶ 5} It is further ordered, sua sponte, that all documents filed with this
court in this case shall meet the filing requirements set forth in the Rules of
Practice of the Supreme Court of Ohio, including requirements as to form,
number, and timeliness of filings.
       {¶ 6} It is further ordered, sua sponte, that service shall be deemed made
on respondent by sending this order and all other orders in this case by certified
mail to the most recent address respondent has given to the Office of Attorney
Services.
       {¶ 7} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
       MOYER,      C.J.,   and   PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                            ______________________




                                            2